UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 11,2011 South American Gold Corp. (Exact name of registrant as specified in its charter) Nevada 000-52156 98-0486676 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3645E.MainStreet,Suite 119, Richmond,IN (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(765) 356-9726 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01Other Events. On March 11, 2011, the Board of Directors of South American Gold Corp. (the “Company”) unanimously resolved to create an Audit Committee and Compensation Committee and approved the Charter for each of the respective committee. The following directors were appointed as members of the Audit Committee and Compensation Committee: Quinn Bastian, Beatriz Montoya Duque and Camilo Velasquez A copy of the Audit Committee and Compensation Committee Charters are attached to this Report as Exhibits 99.1 and 99.2, respectively, and are incorporated by reference into this Item 8.01. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Audit Committee Charter Compensation Committee Charter - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 14,2011 South American Gold Corp. By: /s/ Raymond DeMotte Name: Raymond DeMotte Title: President and Chief Executive Officer - 3 - EXHIBIT INDEX Exhibit No. Description Audit Committee Charter Compensation Committee Charter - 4 -
